Appellants were found guilty of violating the prohibitory liquor law, and their punishment was assessed at a fine of $75 each and 30 days each confinement in the county jail. We find no material error in the record. The judgment of the lower court is in all things affirmed. It being made to appear to the court that the present county judge of Seminole county is disqualified from acting in this matter, the clerk of the county court of Seminole county *Page 720 
is hereby directed upon receipt of the mandate of this court to forthwith issue warrants for the enforcement of the judgments against both of the appellants.